Citation Nr: 0706730	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for disability 
manifested by swollen joints, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for breast cysts and 
breast cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, including service in Southwest Asia in support of 
Operation Desert Shield/Desert Storm.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1999 rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 1999, the veteran was afforded a hearing before a 
Decision Review Officer at the Wichita, Kansas RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
September 2000, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board notes that in October 2005 the veteran submitted a 
notice of disagreement in response to the originating 
agency's February 2005 rating decision denying service 
connection for dysthymia.  The record before the Board 
indicates that the veteran was issued a statement of the 
case, although it is not currently associated with the claims 
folder. 

The issue of entitlement to service connection for breast 
cysts and breast cancer is addressed in the remand that 
follows the order section of this decision.  

FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia from 
January to May 1991.

2.  The veteran's low back disability originated while she 
was serving on active duty.

3.  The veteran has a disability manifested by swollen joints 
that is not attributable to a known clinical diagnosis.

4.  The veteran's skin rash has been medically attributed to 
sebaceous gland hyperplasia and rosacea.  

5.  The veteran's skin rash is not etiologically related to 
active duty service.


CONCLUSIONS OF LAW

1.  Low back disability was incurred in active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2006).

2.  The incurrence of a disability manifested by swollen 
joints during active duty is presumed.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2005); 38 C.F.R. §  3.317 (2006).

3.  A skin rash was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were originally 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
June 2005, to include notice that she should submit all 
pertinent evidence in her possession.  In addition, she was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of her claims in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while complete service medical records appear to be 
associated with the claims folder, no enlistment examination 
report is of record.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in August 2005.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Low Back Disability

The veteran contends that her low back disability was 
incurred during active duty service when she twisted her back 
while erecting a tent.  While service medical records 
document no diagnosis or treatment for a back injury, the 
Board notes that a report of the veteran's Southwest Asia 
redeployment medical evaluation notes a history of back pain.  
In addition, the veteran was diagnosed with degenerative disc 
disease of the back in July 1991, two months after her 
separation from active duty service.  X-rays at that time 
also showed narrowing of the L3-4 disc space.  A VA examiner 
in February 2003 noted that the veteran had a history of a 
low back injury during service as well as a current diagnosis 
of degenerative joint disease with pain radiating to the left 
leg.  The examiner opined that there was an intermediate 
probability that the veteran's current low back disability 
was related to her active duty service.  Also of record is a 
November 2000 statement from the veteran's husband noting 
that immediately after her return from service in the Gulf, 
her activities were limited because of back pain.  

The record reflects that the veteran did report back pain 
during service, she was found to have degenerative disc 
disease of the back two months after her separation from 
active duty service, and a VA physician has opined that there 
is an intermediate probability that her current low back 
disability is related to service.  There is no contradictory 
medical opinion of record.  Therefore, the Board is satisfied 
that the evidence supportive of this claim is at least in 
equipoise with that against the claim.  Therefore, the 
veteran is entitled to service connection for her current low 
back disability.


Swollen Joints and Skin Rash

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2006).  Manifestations of an undiagnosed illness or 
multisymptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

The veteran claims that she experiences swelling in her hands 
and ankles as a result of her service in the Persian Gulf.  
Post-service medical records note swelling of the hands and 
feet of unknown etiology in September 1993.  In addition, the 
veteran's husband submitted a statement in November 2000 
noting that the veteran's joints began swelling immediately 
after her return from active duty.  The veteran was provided 
VA examinations in February 2003 and January 2005 and both 
examiners noted that it was difficult to ascertain the 
etiology of her swollen joints.  Therefore, the first, 
second, and fourth requirements for service connection under 
3.317(a) have been met as the evidence establishes that the 
veteran served in the Persian Gulf and exhibits 
manifestations of a chronic disease that have not been 
attributed to a known diagnosis.  Moreover, the evidence 
adequately establishes compensable manifestations of the 
disability.  There is no evidence attributing this disability 
to a supervening condition or event that occurred subsequent 
to the veteran's service in Southwest Asia.  Accordingly, 
service connection is in order for this disability.

The veteran also contends that her skin rash is due to an 
undiagnosed illness and is related to her service in the 
Persian Gulf.  The Board notes that the veteran has in fact 
been diagnosed with a disorder to account for the rash.  
While post-service medical records show that the veteran was 
seen in April and October 1992 for a skin rash of an unknown 
etiology, in July 1995, following a biopsy of a growth on her 
right cheek, she was diagnosed with sebaceous gland 
hyperplasia.  In addition, at her VA examination in February 
2003, the examiner noted that the veteran reported a history 
of intermittent episodes of a rash on her cheek and neck.  
The examiner stated that the rash was described as an acne 
type of xanthin that almost appeared scarlatinigorm.  After 
reviewing the entire claims folder and all pertinent medical 
records, the examiner concluded that the rash was more than 
likely related to rosacea.  Therefore, the veteran's rash may 
not be characterized as being the result of an undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.

With respect to the issue of direct service connection for 
the veteran's skin rash, the Board notes that the service 
medical records document no treatment or diagnosis related to 
the veteran's skin or joints, and her skin was found to be 
normal upon physical examination at her May 1991 separation 
examination.  In addition, the veteran does not allege that 
the skin rash was manifested in service, and the examiner at 
her February 2003 VA examination opined that there was a very 
low probability that the veteran's skin rash is due to active 
duty service.  

In essence, the evidence of a nexus between the veteran's 
skin rash and her military service is limited to the 
statements made by the veteran and her husband.  As noted 
above, this is not competent evidence of the alleged nexus 
since laypersons, such as the veteran and her husband, are 
not qualified to render an opinion concerning medical 
causation.  Espiritu, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to service connection for disability manifested 
by swollen joints is granted.

Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness, is denied.


REMAND

The veteran contends that her pre-existing breast cysts were 
aggravated during service and developed into breast cancer.  
The Board finds that further development is required before 
this case can be adjudicated; specifically, a medical opinion 
is required.  

The Board notes that the veteran's enlistment examination 
report is not of record, and therefore, the presumption of 
soundness applies.  It can only be rebutted with clear and 
unmistakably evidence that the veteran's fibrocystic disease 
of the breasts existed prior to service and was not 
aggravated as a result of service.  No medical opinion of 
record adequately addresses this clear and unmistakable 
evidence standard.  Accordingly, an additional medical 
opinion is required.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the veteran 
and her representative and request them 
to provide the outstanding evidence.

2.  Then, the RO or the AMC should 
arrange for the veteran's claims folder 
to be provided to a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
breast cysts and breast cancer.

The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

Based on review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should proffer 
an opinion with respect to the veteran's 
breast cysts as to whether they clearly 
and unmistakably existed prior to the 
veteran's period of active duty and 
whether they clearly and unmistakably 
underwent no permanent increase in 
severity as a result of active duty.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's breast cancer was caused or 
worsened by her fibrocystic breast 
disease.

The rationale for all opinions expressed 
must also be provided.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The veteran need take no action until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


